Citation Nr: 0616811	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Eligibility to Dependants' Educational Assistance 
under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to June 
1968.  The veteran died in November 2002.  The appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Columbia, South Carolina Regional Office (RO).  

In a February 2003 letter, the RO notified the appellant that 
her claims for DIC, death pension and accrued benefits had 
been denied.  She submitted a notice of disagreement in 
August 2003.  By rating decision in May 2004, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318 
and Eligibility to Dependants' Educational Assistance.  In 
the May 2004 notice letter accompanying a copy of that rating 
decision, the RO indicated to the appellant that a notice of 
disagreement with those issues had been accepted and she 
would be issued a statement of the case (SOC).  The May 2004 
SOC simply listed the issue as Entitlement to DIC and did not 
separately discuss entitlement to Dependants' Educational 
Assistance.  In May 2004, the appellant submitted a 
substantive appeal indicated that she wished to appeal all 
issues listed on the SOC.  In August 2004, the RO certified 
all the issues adjudicated in the May 2004 rating decision to 
the Board.  In light of the procedural history of the case 
and the representations of the RO to the appellant regarding 
the appealed issues, the Board finds that the issues 
currently in appellate status are as listed on the title 
page.

The Board notes that in a June 2004 rating decision, the RO 
granted entitlement to death pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in November 2002.  The death certificate 
listed the immediate cause of death as terminal arrhythmia, 
due to or as a consequence of hypertension and cardiac 
disease.  Other significant conditions contributing to death 
where listed as bypass, heart three times, and pacemaker.  
The veteran passed away at home and no autopsy was conducted.  
During service, the veteran had pneumonia and was later found 
to have a pulmonary arterio-venous malformation of the left 
lung and aortic valve abnormality.  Subsequent diagnoses 
included congenital aortic stenosis with minimal 
insufficiency.  

Post-service medical records show treatment for heart disease 
with aortic stenosis.  Records of a private physician, Dr. 
Acosta, note that he underwent aortic valve replacement at 
Emory in 1980.  Those records have not been obtained.  In 
addition, the private medical records include a copy of a 
discharge summary regarding aortic valve replacement done at 
the Greenville Hospital System in March 1996.  The complete 
records regarding that procedure have not been obtained.  

The RO should obtain the outstanding treatment records 
regarding the veteran' aortic valve replacements done in 1980 
and 1996 and associate those records with the claims file.  
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159 (2005).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the appellant has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The record includes documents from the Social Security 
Administration (SSA) showing that the veteran was in receipt 
of SSA benefits during his lifetime.  It is indicated that 
his initial entitlement was in September 1973.  Those records 
have not been obtained.  Pursuant to the law, VA must obtain 
the outstanding SSA records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2005). 

The evidence shows that the veteran died of heart disease and 
that congenital aortic stenosis was noted in service.  
Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).  The Board is of the opinion that a 
medical opinion is needed regarding the cause of the 
veteran's death and its relationship, if any, to service.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005)

As noted above, while the RO indicated that the appellant had 
submitted a notice of disagreement as to the issue of 
eligibility for Dependants' Educational Assistance, there was 
no discussion of that issue in the statement of the case.  In 
addition, the RO has not furnished the appellant sufficient 
notice under the Veterans' Claims Assistance Act (VCAA) with 
regard that issue.  The RO should furnish the appellant the 
appropriate VCAA notice and include a discussion of the issue 
in the supplement statement of the case.  

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the issues on appeal.  As these questions 
are currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the appellant that an effective date for the 
award of benefits will be assigned if service connection for 
the cause of the veteran's death is granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
evidence necessary to substantiate a 
claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, 
and as to the information or evidence 
needed to establish an effective date for 
the issue of entitlement to service 
connection for the cause of the veteran's 
death, (DIC) benefits pursuant to 38 
U.S.C.A. § 1318 as outlined in 
Dingess/Hartman, 
supra. 

2.  The appellant should be contacted and 
requested to furnish the full name and 
address of the health care provider who 
performed aortic valve replacement in 
1980 (referred to in private medical 
records as "Emory").  She should be 
requested to provided a signed consent 
form for the release to VA of the 
identified records as well as for the 
records pertaining to aortic valve 
replacement conducted in March 1996 at 
the Greenville Hospital system.  When the 
consent forms are received, the RO should 
contact the medical providers and request 
copies of the records regarding aortic 
valve replacement in 1980 and 1996 as 
noted above.  All records obtained should 
be associated with the claims folder.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  The RO should arrange for the claims 
file to be reviewed by a VA physician 
with the appropriate expertise, to 
determine whether the cause of the 
veteran's death is related to service.  
Based on a review of the entire claims 
file, including the veteran's service 
medical records, the examiner is 
requested to provide an opinion for each 
of the following questions.  The 
physician should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

(a)  Is it at least as likely as not that 
the veteran's fatal terminal arrhythmia, 
hypertension and/or cardiac disease had 
its (their) onset during service, or 
within one year after separation from 
service?

(b)  Is it at least as likely as not that 
the veteran's fatal terminal arrhythmia, 
hypertension and/or cardiac disease 
related to any incident of service?  

(c) If the veteran's aortic stenosis 
shown in service constituted a congenital 
or developmental defect, state whether it 
is at least as likely as not that the 
fatal terminal arrhythmia, hypertension 
and/or cardiac disease was the result of 
disease or injury superimposed on that 
defect in service.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include the opinions requested, 
appropriate corrective action is to be 
implemented.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
issues.  If the decision remains adverse 
to the appellant, she should be afforded 
a supplemental statement of the case, 
which includes discussion of the issue of 
entitlement to Dependants' Educational 
Assistance under 38 U.S.C. Chapter 3,. 
and afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


